

113 HR 1410 : Keep the Promise Act of 2013
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 1410IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Received; read twice and referred to the Committee on Indian AffairsAN ACTTo prohibit gaming activities on certain Indian lands in Arizona until the expiration of certain gaming compacts.1.Short titleThis Act may be cited as the Keep the Promise Act of 2013.2.FindingsThe Congress finds as follows:(1)In 2002, the voters in the State of Arizona approved Proposition 202, the Indian Gaming Preservation and Self-Reliance Act.(2)To obtain the support of Arizona voters to approve Proposition 202, the Indian tribes within Arizona agreed to limit the number of casinos within the State and in particular within the Phoenix metropolitan area.(3)This Act preserves the agreement made between the tribes and the Arizona voters until the expiration of the gaming compacts authorized by Proposition 202.3.DefinitionsFor the purposes of this Act—(1)the terms Indian tribe, class II gaming, and class III gaming have the meanings given those terms in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703); and(2)the term Phoenix metropolitan area means land within Maricopa County and Pinal County, Arizona, that is north of latitude 33 degrees, 5 minutes, 13 seconds north, east of longitude 113 degrees, 20 minutes, 0 seconds west, and west of longitude 110 degrees, 50 minutes, 45 seconds west, using the NED 1983 State Plane Arizona FOPS 0202 coordinate system.4.Gaming clarification(a)ProhibitionClass II gaming and class III gaming are prohibited on land within the Phoenix metropolitan area acquired by the Secretary of the Interior in trust for the benefit of an Indian tribe after April 9, 2013.(b)ExpirationThe prohibition in subsection (a) shall expire on January 1, 2027.Passed the House of Representatives September 17, 2013.Karen L. Haas,Clerk